Citation Nr: 0032964	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-06 510 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1970.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 

FINDINGS OF FACT

1.  In May 1999, the veteran failed to appear for a VA 
examination scheduled in connection with the veteran's claim 
for an increased evaluation for post-traumatic stress 
disorder.  

2.  There is no good cause for the veteran's failure to 
appear for the scheduled examination.  

3.  There is no basis to conclude based upon the evidence 
currently in the claims file that the veteran's disability 
results in more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Post-traumatic stress disorder is evaluated as 30 percent 
disabling under diagnostic code 9411.  A 30 percent 
evaluation is warranted for a mental disorder, such as post-
traumatic stress disorder, if the disorder results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent inability to perform 
occupational tasks (although generally functioning 
satisfactorily), due such symptoms such as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and/or mild memory loss.  A 
50 percent evaluation is warranted if the disorder results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where a 
psychiatric disorder results in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech which is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted if the 
disorder results in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

The veteran underwent a VA examination in October 1997.  The 
examiner at that time concluded that the veteran had severe 
impairment of his social and industrial adaptability and 
assigned a GAF evaluation of 50.  In November 1997, the 
veteran was hospitalized with diagnoses of post-traumatic 
stress disorder and major depression.  A physician assigned a 
GAF evaluation of 50 at the time of admission and a GAF 
evaluation of 70 at the time of discharge.  

More recent records of treatment reflect assignment of a GAF 
evaluation of 57 in January 1998 and 58 in February of that 
year.  However, an April 1998 entry reflects a GAF evaluation 
of 38 assigned in connection with a diagnosis of post-
traumatic stress disorder.  

The claims file, thus, contains some degree of discrepancy 
concerning the veteran's actual level of disability.  The RO 
scheduled the veteran, who presented testimony at a hearing 
held in April 1999, for a VA examination to be held in May 
1999.  That examination may have produced evidence pertinent 
to the claim on appeal.  However, the veteran, who apparently 
was notified of the examination at his address of record, 
failed to appear.  In a Supplemental Statement of the Case, 
also mailed to the veteran's address of record, the veteran 
was notified of his failure to appear for a scheduled 
examination.  Neither the veteran nor his representative, 
however, have argued that the veteran failed to receive 
notice of the examination or that the veteran's failure to 
appear for the examination was precipitated by good cause. 

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant without good cause fails to 
report for such examination or reexamination, the claim shall 
be denied in the case of an examination scheduled in 
conjunction with a claim for increase.  In the case of an 
original compensation claim, the claim shall be rated on the 
evidence of record.  38 C.F.R. § 3.655(a), (b). 

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV), a GAF evaluation from 70 to 61 is consistent with some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.   A GAF evaluation 
from 60 to 51 is consistent with moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).  A GAF evaluation from 41 to 50 contemplates 
serious symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF evaluation of 31 to 40 
suggests some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).

Based upon the evidence before it, the Board cannot conclude 
that the veteran's disability results in more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent inability to perform 
occupational tasks.  The GAF evaluation of 70 assigned at the 
time of the veteran's discharge from inpatient care in 
November 1997 suggests a relatively high level of 
functioning, and GAF evaluations of 57 -58 assigned in 1998 
are not inconsistent with the veteran's current evaluation.  
Although a new examination to reconcile discrepancies 
apparent discrepancies in the evidence might be ideal, the 
veteran's failure to report for a scheduled VA examination, 
without any assertion by the veteran that his failure to 
appear was precipitated by good cause, renders inappropriate 
any further attempts to examine the veteran with respect to 
the issue on appeal.  The Board must concluded that there was 
no good cause for the veteran's failure to report for an 
examination scheduled in connection with the veteran's claim.  
Because the Board cannot conclude, based upon the evidence 
before it, that a higher evaluation is warranted, the 
veteran's claim must be denied.  


ORDER

This appeal is denied. 



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



